Title: To James Madison from William Hawkins, 26 December 1811
From: Hawkins, William
To: Madison, James


Sir,
Raleigh, North Carolina 26th. Decemr. 1811
I have the honour to transmit to you, the enclosed authenticated copy of certain resolutions which have been adopted by the General Assembly of this State, approbating the sentiments contained in your message of the 5th Ultimo, to the Congress of the United States; attributing the evils which we have experienced “wholly” to the “unprincipled conduct” of the belligerent powers of Europe; and expressing unanimously the determination to co-operate with the General Government in such measures as may be adopted to secure the union, liberty and independence of the United States.
The critical and embarrassed state of our affairs with the belligerent powers of Europe cannot fail to impress every American Citizen with a deep rooted conviction of the necessity of discarding those party prejudices and feelings, which have unfortunately, so long existed in our Country, and which if cherished at a time like the present, when the safety of our Country is endangered, must tend to weaken, or perhaps to render ineffectual such measures as may be adopted for our Common security. Every patriotic Citizen of the United States must now feel himself impelled by his Country’s call, to unite in repelling those aggressions, insults and injuries, with which we have been, and yet are, assailed, and which the pacific and just system of Government, heretofore adopted, has not had the contemplated and desirable tendency to avert. It is, sir, with the utmost pleasure and cordiality I unite in the sentiments expressed by the Representatives of the Citizens of this State. I have the honour to be, respectfully sir yr. Obt. Servant
William Hawkins
